Exhibit 10.9
VISTEON CORPORATION
DEFERRED COMPENSATION PLAN
(As amended and restated effective January 1, 2009)

 



--------------------------------------------------------------------------------



 



VISTEON CORPORATION
DEFERRED COMPENSATION PLAN
          The Visteon Corporation Deferred Compensation Plan (the “Plan”) has
been adopted to promote the best interests of Visteon Corporation (the
“Company”) and the stockholders of the Company by attracting and retaining key
management employees possessing a strong interest in the successful operation of
the Company and its subsidiaries or affiliates and encouraging their continued
loyalty, service and counsel to the Company and its subsidiaries or affiliates.
The Plan was originally adopted effective July 1, 2000, and is amended and
restated effective January 1, 2009, as set forth herein.

2



--------------------------------------------------------------------------------



 



ARTICLE I. DEFINITIONS AND CONSTRUCTION
     Section 1.01. Definitions.
          The following terms have the meanings indicated below unless the
context in which the term is used clearly indicates otherwise:
     (a) Account: The record keeping account maintained to record the interest
of each Participant under the Plan. An Account is established for record keeping
purposes only and not to reflect the physical segregation of assets on the
Participant’s behalf, and may consist of such subaccounts or balances as the
Committee may determine to be necessary or appropriate.
     (b) Affiliate: A person or legal entity that directly or indirectly,
through one or more intermediaries, controls or is controlled by, or is under
common control, with the Company, within the meaning of Code Sections 414(b) and
(c); provided that Code Sections 414(b) and (c) shall be applied by substituting
“at least fifty percent (50%)” for “at least eighty percent (80%)” each place it
appears therein.
     (c) Beneficiary: The person or entity designated by a Participant to be his
beneficiary for purposes of this Plan (subject to such limitations as to the
classes and number of beneficiaries and contingent beneficiaries and such other
limitations as the Committee may prescribe). A Participant’s designation of
Beneficiary shall be valid and in effect only if a properly executed
designation, in such form as the Committee shall prescribe, is filed and
received by the Committee or its delegate prior to the Participant’s death. If a
Participant designates his or her spouse as Beneficiary, such designation
automatically shall become null and void on the date of the Participant’s
divorce or legal separation from such spouse. If a valid designation of
Beneficiary is not in effect at the time of the Participant’s death, the
Participant’s surviving spouse, or if there is no surviving spouse, the estate
of the Participant, shall be deemed to be the sole Beneficiary. If multiple
beneficiaries have been designated and one or more of the Beneficiaries
predecease the Participant, then upon the Participant’s death, payment shall be
made exclusively to the surviving Beneficiary or Beneficiaries unless the
Participant’s designation specifies an alternate method of distribution.
Further, in the event that the Committee is uncertain as to the identity of the
Participant’s Beneficiary, the Committee may

3



--------------------------------------------------------------------------------



 



deem the estate of the Participant to be the sole Beneficiary. Beneficiary
designations shall be in writing (or in such other form as authorized by the
Committee for this purpose, which may include on-line designations), shall be
filed with the Committee or its delegate, and shall be in such form as the
Committee may prescribe for this purpose.
     (d) Board: The Board of Directors of the Company.
     (e) Code: The Internal Revenue Code of 1986, as interpreted by regulations
and rulings issued pursuant thereto, all as amended and in effect from time to
time. Any reference to a specific provision of the Code shall be deemed to
include reference to any successor provision thereto.
     (f) Committee: The Organization and Compensation Committee of the Board.
     (g) Company: Visteon Corporation, or any successor thereto.
     (h) Covered Employment Classification: The employment positions classified
by the Company (or by a Participating Affiliate with the consent of the Company)
as Leadership Levels One, Two, Three, Four, Five, Corporate Officer, Executive
Leader, Senior Leader, or Senior Manager/Senior Specialist.
     (i) Deferrals: An amount credited, in accordance with a Participant’s
election under Article III or as directed by the Committee, to the Participant’s
Account in lieu of the payment of an equal amount of cash compensation to the
Participant. All Deferrals under the Plan relate to periods prior to January 1,
2006. No Deferrals have been made or are permitted after December 31, 2005.
     (j) Employee: A person who is (i) classified by a Participating Employer as
a common law employee enrolled on the active employment rolls of the
Participating Employer, and (ii) regularly employed by the Participating
Employer on a salaried basis (as distinguished from an individual receiving a
pension, retirement allowance, severance pay, retainer, commission, fee under a
contract or other arrangement, or hourly, piecework or other wage).
     (k) ERISA: The Employee Retirement Income Security Act of 1974, as
interpreted by regulations and rulings issued pursuant thereto, all as amended
and in effect from time to

4



--------------------------------------------------------------------------------



 



time. Any reference to a specific provision of ERISA shall be deemed to include
reference to any successor provision thereto.
     (l) Exchange Act: The Securities Exchange Act of 1934, as interpreted by
regulations and rules issued pursuant thereto, all as amended and in effect from
time to time. Any reference to a specific provision of the Exchange Act shall be
deemed to include reference to any successor provision thereto.
     (m) Incentive Plan: The Visteon Corporation 2004 Incentive Plan, as
amended, (including for this purpose any predecessor or transitional short-term
or long-term incentive compensation program in effect for periods prior to
January 1, 2001), the Visteon Corporation Employees’ Equity Incentive Plan, or
any other incentive plan or plans that is subsequently adopted by the Company as
a successor thereto.
     (n) Investment Options: Subject to Section 4.04, the hypothetical
investment accounts that the Committee may from time to time establish, which
may, but need not, be based upon one or more of the investment options available
under the Visteon Investment Plan. The Committee may determine to discontinue
any previously established Investment Option, may make an Investment Option
available only for reallocations or transfer of Account balances out of it, and
may determine the timing for any applicable “sunset” period.
     (o) Participant: An Employee who satisfies the participation requirements
of Section 2.01 and, where the context so requires, a former Employee entitled
to receive a benefit hereunder.
     (p) Participating Employer: The Company, Visteon Systems LLC, Visteon
Global Technologies, Inc., and each other subsidiary a majority of the voting
stock of which is owned directly or indirectly by the Company, or a limited
liability company a majority of the membership interest of which is owned
directly or indirectly by the Company, that with the consent of the Committee,
participates in the Plan for the benefit of one or more Participants in its
employ.
     (q) Plan: The Visteon Corporation Deferred Compensation Plan, as amended
and in effect from time to time.

5



--------------------------------------------------------------------------------



 



     (r) Separation from Service: The date on which a Participant terminates
employment from the Company and all Affiliates, provided that (1) such
termination constitutes a separation from service for purposes of Code
Section 409A, and (2) the facts and circumstances indicate that the Company (or
the Affiliate) and the Participant reasonably believed that the Participant
would perform no further services (either as an employee or as an independent
contractor) for the Company (or the Affiliate) after the Participant’s
termination date, or believed that the level of services the Participant would
perform for the Company (or the Affiliate) after such date (either as an
employee or as an independent contractor) would permanently decrease such that
the Participant would be providing insignificant services to the Company or an
Affiliate. For this purpose, a Participant is deemed to provide insignificant
services to the Company or an Affiliate, and thus to have incurred a bona fide
Separation from Service, if the Participant provides services at an annual rate
that is less than twenty percent (20%) of the services rendered by such
Participant, on average, during the immediately preceding thirty-six (36) months
of employment (or his or her actual period of employment if less).
Notwithstanding the foregoing, if a Participant takes a leave of absence from
the Company or an Affiliate for the purpose of military leave, sick leave or
other bona fide leave of absence, the Participant’s employment will be deemed to
continue for the first six (6) months of the leave of absence, or if longer, for
so long as the Participant’s right to reemployment is provided either by statute
or by contract; provided that if the leave of absence is due to a medically
determinable physical or mental impairment that can be expected to result in
death or last for a continuous period of not less than six (6) months, where
such impairment causes the Participant to be unable to perform the duties of his
or her position of employment or any substantially similar position of
employment, the leave may be extended for up to twenty-nine (29) months without
causing a Separation from Service.
     (s) Visteon Common Stock: The common stock of the Company.
     (t) Visteon Investment Plan: The Visteon Investment Plan, as amended and in
effect from time to time.
     (u) Visteon Stock Units: The hypothetical shares of Visteon Common Stock.
To the extent that a cash dividend would have been payable with respect to the
Visteon Stock Units had the Units been actual shares of Visteon Common Stock,
the amount of the cash dividend shall be

6



--------------------------------------------------------------------------------



 



converted into additional Visteon Stock Units and credited to the Participant’s
Account as such and shall be distributable at the same time and in the same form
as are distributed the Visteon Stock Units on which the dividend equivalent
credit is based..
     Section 1.02. Construction and Applicable Law.
     (a) Wherever any words are used in the masculine, they shall be construed
as though they were used in the feminine in all cases where they would so apply;
and wherever any words are use in the singular or the plural, they shall be
construed as though they were used in the plural or the singular, as the case
may be, in all cases where they would so apply. Titles of articles and sections
are for general information only, and the Plan is not to be construed by
reference to such items.
     (b) This Plan is intended to be a plan of deferred compensation maintained
for a select group of management or highly compensated employees as that term is
used in ERISA, and shall be interpreted so as to comply with the applicable
requirements thereof. In all other respects, the Plan is to be construed and its
validity determined according to the laws of the State of Michigan to the extent
such laws are not preempted by federal law. In case any provision of the Plan is
held illegal or invalid for any reason, the illegality or invalidity will not
affect the remaining parts of the Plan, but the Plan shall, to the extent
possible, be construed and enforced as if the illegal or invalid provision had
never been inserted.

7



--------------------------------------------------------------------------------



 



ARTICLE II. PARTICIPATION
     Section 2.01. Eligibility.
          Participation is limited to those Employees who (a) were employed in a
Covered Employment Classification, or who were specifically designated for
participation by the Committee, and (b) who made or received Deferrals with
respect to periods of employment prior to January 1, 2006. Effective January 1,
2006, no additional Employee shall become a Participant in the Plan.

8



--------------------------------------------------------------------------------



 



ARTICLE III. DEFERRALS
     Section 3.01. Deferrals.
          The Plan is limited to Deferrals made by or on behalf of Participants
with respect to periods prior to January 1, 2006. No Deferrals are permitted
with respect to periods after December 31, 2005.

9



--------------------------------------------------------------------------------



 



ARTICLE IV. ACCOUNTING AND HYPOTHETICAL INVESTMENT
     Section 4.01. Accounting.
          A Participant Account balance at any point in time shall be equal to:
     (a) the bookkeeping amount (if any) credited to the Participant as of
June 30, 2000 under the Ford Motor Company Deferred Compensation Plan and
transferred in book entry form to this Plan; plus
     (b) any Deferrals credited to the Participant’s Account on or after July 1,
2000 and prior to January 1, 2006, plus (or minus)
     (c) increases (or decreases) in value, as the case may be, to reflect
deemed investment gain or loss that would have occurred had the Participant’s
Account been invested in accordance with Sections 4.02, 4.03 and 4.04 below;
minus
     (d) any distributions from the Account.
     Section 4.02. Hypothetical Investment of Participant Accounts.
          In accordance with rules prescribed by the Committee, each Participant
shall designate, in writing or in such other manner as the Committee may
prescribe, how his or her Account is to be credited among the Investment
Options. When selecting more than one Investment Option, the Participant shall
designate, in whole multiples of 1% or such other percentage determined by the
Committee, the percentage of his or her Deferrals to be credited to each
Investment Option. A Participant’s election shall remain in effect unless and
until modified by a subsequent election that becomes effective in accordance
with the rules established by the Committee. Other than a reallocation of a
Participant’s Account pursuant to a revised investment election submitted by the
Participant, the deemed investment allocation of a Participant will not be
adjusted on account of differences in the investment return realized by the
various Investment Options that the Participant has designated.

10



--------------------------------------------------------------------------------



 



     Section 4.03. Deemed Investment Gain or Loss.
          On a daily basis or such other basis as the Committee may prescribe,
the Account of each Participant will be credited (or charged) based upon the
investment gain (or loss) that the Participant would have realized with respect
to his or her Account had the Account been invested in accordance with the terms
of the Plan and any investment reallocation elections made by the Participant.
Unless otherwise determined by the Committee, where an Investment Option is also
an available investment option under the Visteon Investment Plan, the
methodology for valuing the Investment Option under this Plan and for
calculating amounts to be credited or debited or other adjustments to any
Account with respect to that Investment Option shall be the same as the
methodology used for valuing the corresponding investment option under the
Visteon Investment Plan.
     Section 4.04. Accounts are For Record Keeping Purposes Only.
          Plan Accounts and the record keeping procedures described herein serve
solely as a device for determining the amount of benefits accumulated by a
Participant under the Plan, and shall not constitute or imply an obligation on
the part of a Participating Employer to fund such benefits. In any event, a
Participating Employer may, in its discretion, set aside assets equal to part or
all of such account balances and invest such assets in Visteon Common Stock,
life insurance or any other investment deemed appropriate. Any such assets shall
be and remain the sole property of the Participating Employer, and a Participant
shall have no proprietary rights of any nature whatsoever with respect to such
assets.

11



--------------------------------------------------------------------------------



 



ARTICLE V. DISTRIBUTIONS
     Section 5.01. Distribution of Account.
     (a) Subject to subsection (c) below, each Participant made a distribution
election with respect to each Deferral to this Plan. With respect to Deferrals
originally made to the Ford Motor Company Deferred Compensation Plan that were
transferred to this Plan effective July 1, 2000, the Participant’s distribution
election with respect to each such Deferral made under the Ford Motor Company
Deferred Compensation Plan and in effect as of June 30, 2000, shall be the
Participant’s distribution election with respect to each such Deferral under
this Plan unless such distribution election has been superseded by a revised
distribution election made under this Plan.
     (b) In December, 2007, a Participant who at that time was actively employed
by the Company or an Affiliate was permitted to revise his or her distribution
election with respect to the Deferrals made in any Plan Year, provided that a
revised distribution election made during calendar years 2006 or 2007 with
respect to the Deferrals made in any Plan Year will not be given effect, and the
Participant’s immediately prior valid distribution election with respect to such
Deferral will continue in effect, if the revised election would operate to cause
amounts that would otherwise be distributable in the year in which the revised
distribution election is made to be deferred for distribution in a subsequent
calendar year, or to cause amounts that would otherwise be distributable in a
subsequent calendar year to become distributable in the year in which the
revised election is made. In the case of a Participant who terminated employment
with the Company and its Affiliates prior to December 31, 2007, the
Participant’s distribution elections as in effect at the Participant’s
termination of employment shall be irrevocable. In the case of a Participant who
was actively employed on December 31, 2007, the Participant’s distribution
elections as in effect on December 31, 2007 shall be irrevocable.
     (c) Distribution of a particular Deferral is “triggered” by the earlier to
occur of the Participant’s Separation from Service (applicable to all
Participants) or the date selected by the Participant for distribution of that
Deferral (applicable if the Participant selected a particular year for
distribution of the Deferral). Accordingly, except as otherwise provided in
Section 5.02 or 7.07, distribution of the portion of the Participant’s Account
that is attributable to a Deferral shall be made as follows:

12



--------------------------------------------------------------------------------



 



  (i)   If the Participant elected distribution with respect to a particular
Deferral with distribution to occur in a specific year, and if the Participant
has not incurred a Separation from Service prior to the first day of such
calendar year, i.e., distribution is “triggered” by the occurrence of the stated
date rather than by the Participant’s Separation from Service, the Participant
shall receive a single sum as soon as practicable following March 15 of the year
selected by the Participant for distribution with respect to the particular
Deferral;     (ii)   If distribution is “triggered” by the Participant’s
Separation from Service and such Separation from Service occurs prior to the
Participant’s attainment of age 55 with 10 or more years of service, the
Participant shall receive a single sum distribution with respect to the
particular Deferral on the first day of the seventh month following the
Participant’s Separation from Service, notwithstanding any prior selection by
the Participant of a subsequent year for distribution or a different form of
distribution;     (iii)   If distribution is “triggered” by the Participant’s
Separation from Service and such Separation from Service occurs on or after
attainment of age 55 with 10 or more years of service, the Participant shall
receive distribution with respect to the particular Deferral in the form (single
sum or installment) elected by the Participant. The single sum distribution (or
the first installment of the installment distribution) will be made on the first
day of the seventh month following the Participant’s Separation from Service. In
the case of an installment distribution, subsequent installments will be
distributed as soon as practicable following March 15 of each subsequent
calendar year (after the calendar year in which the first installment is
distributed) as necessary in order to complete the number of annual installments
(not to exceed ten) as were selected by the Participant with respect to the
particular Deferral;

13



--------------------------------------------------------------------------------



 



  (iv)   If the Participant dies, either before distribution with respect to a
Deferral has begun or with respect to the undistributed portion of a Deferral
for which the Participant has elected an installment distribution, the
Participant’s Beneficiary shall receive a single sum distribution with respect
to the particular Deferral as soon as practicable following March 15 of the
calendar year following the calendar year in which occurs the Participant’s
death, notwithstanding any prior selection by the Participant of a subsequent
year for distribution or a different form of distribution.

     (d) If installment distributions are payable, the amount of the first
installment will be an amount determined by dividing the value of the
Participant’s Account or part thereof relating to a particular Deferral, as of
the applicable valuation date as determined below, by the number of installments
selected by the Participant. Each subsequent distribution will be an amount
determined by dividing the value of the Participant’s Account or part thereof
relating to a particular Deferral, as of the applicable valuation date as
determined below, by the number of remaining installment payments under the
method selected by the Participant. Except for installment distributions under
clause (iii) of subsection (c) above, all distributions shall be in the form of
a lump sum payment. Unless otherwise determined by the Committee, the Account or
part thereof relating to a particular Deferral shall be valued, for purposes of
the distribution, as of (i) the close of business on March 15 (in the case of a
distribution to be made as soon as practicable following March 15) or the next
preceding day for which valuation information is available, or (ii) in the case
of any other distribution, the valuation date immediately prior to the date of
payment.
     Section 5.02. Hardship Distributions.
          At the written request of a Participant, the Committee, in its sole
discretion, may authorize distribution of all or any part of the Participant’s
Account prior to his or her scheduled distribution date or dates, or accelerate
payment of any installment payable with respect to any Deferral, upon a showing
of unforeseeable emergency by the Participant. For purposes of this Section,
“unforeseeable emergency” shall mean severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent

14



--------------------------------------------------------------------------------



 



(as defined in Internal Revenue Code Section 152(a)) of the Participant, loss of
the Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. Withdrawals of amounts because of unforeseeable emergency shall
only be permitted only if, as determined in accordance with regulations
published by the Secretary of the Treasury, the amounts distributed with respect
to the emergency do not exceed the amounts necessary to satisfy such emergency
plus amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Participant’s assets to the extent the liquidation of
such assets would not itself cause severe financial hardship. Examples of what
are not considered to be unforeseeable emergencies include the need to send a
Participant’s child to college or the desire to purchase a home. The Committee
shall determine the applicable distribution date and the date as of which the
amount to be distributed shall be valued with respect to any financial hardship
withdrawal or distribution.

15



--------------------------------------------------------------------------------



 



ARTICLE VI. RULES WITH RESPECT TO VISTEON COMMON STOCK AND
VISTEON STOCK UNITS
     Section 6.01. Transactions Affecting Visteon Common Stock.
          In the event of any merger, share exchange, reorganization,
consolidation, recapitalization, stock dividend, stock split or other change in
corporate structure of the Company affecting Visteon Common Stock, the Committee
shall make appropriate equitable adjustments with respect to the Visteon Stock
Units (if any) credited to the Account of each Participant, including without
limitation, adjusting the number of such Units or the date as of which such
units are valued and/or distributed, as the Committee determines is necessary or
desirable to prevent the dilution or enlargement of the benefits intended to be
provided under the Plan.
     Section 6.02. No Shareholder Rights With Respect to Visteon Stock Units.
          Participants shall have no rights as a stockholder pertaining to
Visteon Stock Units credited to their Accounts.

16



--------------------------------------------------------------------------------



 



ARTICLE VII. GENERAL PROVISIONS
     Section 7.01. Administration.
     (a) Subject to subsection (b) below, the Committee shall administer and
interpret the Plan. To the extent necessary to comply with applicable conditions
of Rule 16b-3, the Committee shall consist of not less than two members of the
Board, each of whom is also a director of the Company and qualifies as a
“non-employee director” for purposes of Rule 16b-3. If at any time the Committee
shall not be in existence or not be composed of members of the Board who qualify
as “non-employee directors”, then all determinations affecting Participants who
are subject to Section 16 of the Exchange Act shall be made by the full Board,
and all determinations affecting other Participants shall be made by the Board
or an officer appointed by the Board.
     (b) Subject to such limits as the Committee may from time to time prescribe
or such additional or contrary delegations of authority as the Committee may
prescribe, the Company’s Director of Compensation and Benefits may exercise any
of the authority and discretion granted to the Committee hereunder, provided
that (i) the Director of Compensation and Benefits shall not be authorized to
amend the Plan, (ii) the Director of Compensation and Benefits shall not
exercise authority and responsibility with respect to non-ministerial functions
that relate to the participation by Participants who are subject to Section 16
of the Exchange Act at the time any such delegated authority or responsibility
otherwise would be exercised, or that relates to the participation in the Plan
by the Director of Compensation and Benefits. To the extent that the Director of
Compensation and Benefits is authorized to act on behalf of the Committee, any
references herein to the Committee shall be also be deemed references to the
Director of Compensation and Benefits.
     (c) The Committee (or where applicable in accordance with subsection
(b) above, the Director of Compensation and Benefits) may adopt and modify rules
and regulations relating to the Plan as it deems necessary or advisable for the
administration of the Plan. The Committee (or where applicable in accordance
with subsection (b) above, the Director of Compensation and Benefits) shall have
the discretionary authority to interpret and construe the Plan, to make benefit
determinations under the Plan, and to take all other actions that may be
necessary or appropriate

17



--------------------------------------------------------------------------------



 



for the administration of the Plan. Each determination, interpretation or other
action made or taken pursuant to the provisions of the Plan by the Committee
shall be final and shall be binding and conclusive for all purposes and upon all
persons, including, but without limitation thereto, the Company, its
stockholders, the Participating Employers, the directors, officers, and
employees of the Company or a Participating Employer, the Plan participants, and
their respective successors in interest.
     Section 7.02. Restrictions to Comply with Applicable Law.
          Notwithstanding any other provision of the Plan, the Company shall
have no liability to make any payment under the Plan unless such delivery or
payment would comply with all applicable laws and the applicable requirements of
any securities exchange or similar entity. In addition, transactions under the
Plan are intended to comply with all applicable conditions of Rule 16b-3 under
the Exchange Act. The Committee may take such action as the Committee deems
appropriate so that transactions under the Plan will be exempt from Section 16
of the Exchange Act, and shall have the right to restrict or prohibit any
transaction to the extent it deems such action necessary or desirable for such
exemption to be met.
     Section 7.03. Claims Procedures.
     (a) Claim for Benefits. Any Participant or Beneficiary (hereafter referred
to as the “claimant”) under this Plan who believes he or she is entitled to
benefits under the Plan in an amount greater than the amount received may file,
or have his or her duly authorized representative file, a claim with the
Committee, not later than ninety (90) days after the payment (or first payment)
is made (or should have been made) in accordance with the terms of the Plan or
in accordance with regulations issued by the Secretary of the Treasury under
Code Section 409A. Any such claim shall be filed in writing stating the nature
of the claim, and the facts supporting the claim, the amount claimed and the
name and address of the claimant. The Committee shall consider the claim and
answer in writing stating whether the claim is granted or denied. If the
Committee denies the claim, it shall deliver, within one hundred thirty-five
(135) days of the date the first payment was made (or should have been made) in
accordance with the terms of the Plan or in accordance with regulations issued
by the Secretary of the Treasury under Code Section 409A, a written notice of
such denial decision. If the claim is denied in whole or

18



--------------------------------------------------------------------------------



 



in part, the claimant shall be furnished with a written notice of such denial
containing (i) the specific reasons for the denial, (ii) a specific reference to
the Plan provisions on which the denial is based, (iii) an explanation of the
Plan’s appeal procedures set forth in subsection (b) below, (iv) a description
of any additional material or information which is necessary for the claimant to
submit or perfect an appeal of his or her claim, and (v) an explanation of the
Participant’s or Beneficiary’s right to bring suit under ERISA following an
adverse determination upon appeal.
     (b) Appeal. If a claimant wishes to appeal the denial of his or her claim,
the claimant or his or her duly authorized representative shall file a written
notice of appeal to the Committee within 180 days after the payment (or first
payment) is made (or should have been made) in accordance with the terms of the
Plan or in accordance with regulations issued by the Secretary of the Treasury
under Code Section 409A. In order that the Committee may expeditiously decide
such an appeal, (ii) a specific reference to the Plan provisions on which the
appeal is based, (iii) a statement of the arguments and authority (if any)
supporting each ground for appeal, and (iv) any other pertinent documents or
comments which the appellant desires to submit in support of the appeal. The
Committee shall decide the appellant’s appeal within 60 days of its receipt of
the appeal (or 120 days if additional time is needed and the claimant is
notified of the extension, the reason therefor and the expected date of
determination prior to the commencement of the extension). The Committee’s
written decision shall contain the reasons for the decision and reference to the
Plan provisions on which the decision is based. If the claim is denied in whole
or in part, such written decision shall also include notification of the
claimant’s right to bring suit for benefits under Section 502(a) of ERISA and
the claimant’s right to obtain, upon request and free of charge, reasonable
access to and copies of all documents, records or other information relevant to
the claim for benefits.
     Section 7.04. Participant Rights Unsecured.
     (a) Unsecured Claim. The right of a Participant or his Beneficiary to
receive a distribution hereunder shall be an unsecured claim, and neither the
Participant nor any Beneficiary shall have any rights in or against any amount
credited to his Account or any other specific assets of a Participating
Employer. The right of a Participant or Beneficiary to the payment of benefits
under this Plan shall not be assigned, encumbered, or transferred, except by

19



--------------------------------------------------------------------------------



 



will or the laws of descent and distribution. The rights of a Participant
hereunder are exercisable during the Participant’s lifetime only by him or his
guardian or legal representative.
     (b) Contractual Obligation. The Company may authorize the creation of a
trust or other arrangements to assist it in meeting the obligations created
under the Plan. However, any liability to any person with respect to the Plan
shall be based solely upon any contractual obligations that may be created
pursuant to the Plan. No obligation of a Participating Employer shall be deemed
to be secured by any pledge of, or other encumbrance on, any property of a
Participating Employer. Nothing contained in this Plan and no action taken
pursuant to its terms shall create or be construed to create a trust of any
kind, or a fiduciary relationship between a Participating Employer and any
Participant or Beneficiary, or any other person.
     Section 7.05. Withholding.
          The Company shall withhold from any benefit payment amounts required
to be withheld for Federal and State income and other applicable taxes. No later
than the date as of which an amount first becomes includible in the income of
the Participant for employment tax purposes, the Participant shall pay or make
arrangements satisfactory to the Company regarding the payment of any such tax.
In addition, if prior to the date of distribution of any amount hereunder, the
Federal Insurance Contributions Act (FICA) tax imposed under Code Sections 3101,
3121(a) and 3121(v)(2), where applicable, becomes due, the Company may direct
that the Participant’s benefit be reduced to reflect the amount needed to pay
the Participant’s portion of such tax.
     Section 7.06. Amendment or Termination of Plan.
     (a) There shall be no time limit on the duration of the Plan. However, the
Company, by action of the Senior Vice President – Human Resources, may at any
time or for any reason amend or terminate the Plan; provided, that the Committee
shall have the exclusive amendment authority with respect to any amendment that,
if adopted, would increase the benefit payable to the Senior Vice President –
Human Resources by more than a de minimis amount; and provided further, that any
termination of the Plan shall be implemented in accordance with the requirements
of Code Section 409A. No amendment or termination may reduce or eliminate any

20



--------------------------------------------------------------------------------



 



Account balance accrued to the date of such amendment or termination (except as
such Account balance may be reduced as a result of investment losses allocable
to such Account).
     (b) In the event that the Internal Revenue Service publishes rules,
regulations or other guidance (whether in proposed, temporary or final form)
governing the administration and operation of deferred compensation plans,
including, without limitation, rules or guidance regarding Participant elections
and the distribution of benefits, the Company’s Director of Compensation and
Benefits may adopt one or more amendments to the Plan that the Director of
Compensation and Benefits determines to be necessary or desirable taking into
account the rules, regulations or other guidance published by the Internal
Revenue Service.
     Section 7.07. Deduction from Distributions.
          Anything contained in the Plan notwithstanding, a Participating
Employer may deduct from any distribution hereunder, at the time payment is
otherwise due and payable under the Plan, all amounts owed to the Company or a
Participating Employer by the Participant for any reason, or a Participating
Employer may offset any amounts owing to it or an Affiliate by the Participant
for any reason against the Participant’s benefit, whether or not the benefit is
then payable, up to the maximum amount that may be offset without violating Code
Section 409A.
     Section 7.08. No Assignment of Benefits.
          No rights or benefits under the Plan shall, except as otherwise
specifically provided by law, be subject to assignment (except for the
designation of beneficiaries pursuant to subsection (c) of Section 1.01), nor
shall such rights or benefits be subject to attachment or legal process for or
against a Participant or his or her Beneficiary.
     Section 7.09. Administrative Expenses.
          Costs of establishing and administering the Plan will be paid by the
Participating Employers.

21



--------------------------------------------------------------------------------



 



     Section 7.10. Successors and Assigns.
          This Plan shall be binding upon and inure to the benefit of the
Participating Employers, their successors and assigns and the Participants and
their heirs, executors, administrators, and legal representatives.
     Section 7.11. Designated Payment Dates.
          Whenever a provision of this Plan specifies payment to be made on a
particular date, the payment will be treated as having been made on the
specified date if it is made as soon as practicable following the designated
date, provided that (a) the Participant is not permitted, either directly or
indirectly, to designate the taxable year of payment and (b) payment is made no
later than the 15th day of the third calendar month following the designated
payment date.
     Section 7.12. Permitted Delay in Payment.
          If a distribution required under the terms of this Plan would
jeopardize the ability of the Company or of an Affiliate to continue as a going
concern, the Company or the Affiliate shall not be required to make such
distribution. Rather, the distribution shall be delayed until the first date
that making the distribution does not jeopardize the ability of the Company or
of an Affiliate to continue as a going concern. Further, if any distribution
pursuant to the Plan will violate the terms of Federal securities law or any
other applicable law, then the distribution shall be delayed until the earliest
date on which making the distribution will not violate such law.
     Section 7.13. Disregard of Six Month Delay.
          Notwithstanding anything herein to the contrary, if at the time of a
Participant’s Separation from Service, the stock of the Company or any other
related entity that is considered a “service recipient” within the meaning of
Section 409A of the Code is not traded on an established securities market or
otherwise, then the provision of the Plan requiring that payments be delayed for
six months following Separation from Service shall cease to apply. In such
event,

22



--------------------------------------------------------------------------------



 



in the case of a benefit payment of which is triggered by the Participant’s
Separation from Service, the lump sum payment of a Participant’s benefit shall
be made within 90 days following the Participant’s Separation from Service.

     
 
  VISTEON CORPORATION
 
     
 
   
 
  Dorothy L. Stephenson
 
  Senior Vice President, Human Resources
 
   
 
  December 18, 2008
 
   
 
  Date

23